Citation Nr: 0318338	
Decision Date: 07/31/03    Archive Date: 08/05/03	

DOCKET NO.  97-00 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 
percent from February 17, 1995, to October 23, 1996, for 
post-traumatic stress disorder.

2.  Entitlement to a disability rating in excess of 70 
percent from December 1, 1996, for post-traumatic stress 
disorder.

3.  Entitlement to an effective date earlier than October 24, 
1996, for an award of a total disability rating based on 
individual unemployability due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from November 1963 to 
October 1966.  

This appeal to the Board of Veterans' Appeal (Board) arises 
from a September 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia that denied the veteran an increase rating for his 
post-traumatic stress disorder (PTSD), then evaluated as 50 
percent disabling.  The appeal also arises from a May 2000 
rating decision that granted the veteran an increased rating 
for his PTSD from 50 percent to 70 percent disabling, 
effective from December 1, 1996, and granted the veteran a 
total disability rating based on individual unemployability 
(TDIU), effective from October 24, 1996.

A hearing was held before the undersigned Veterans Law Judge 
(formerly referred to as a Member of the Board) at the RO in 
September 2001.  A transcript of the hearing testimony has 
been associated with the veteran's claims file.

In December 2001, this appeal was remanded to the RO for 
further development, as well as for due process 
consideration.  As reflected in the Board's Remand, the PTSD 
claim is before the Board from a September 1995 rating 
decision, which denied an increased rating for this 
psychiatric disability, then evaluated as 50 percent 
disabling.  It is noted that in December 1994, the RO 
increased the evaluation assigned for this disorder from 30 
to 50 percent, and that the veteran expressed disagreement 
with this decision, arguing that a higher evaluation was 
warranted.  However, an appeal was not timely perfected.  As 
such, the Board accepts a VA hospital report dated from 
February 17 1995, as the date of the claim for an increased 
rating for PTSD.  See 38 C.F.R. § 3.157 (2001).  


FINDINGS OF FACT

1.  During the period from February 17, 1995, to October 30, 
1995, the veteran's PTSD was productive of no more than 
considerable impairment of social and industrial 
adaptability; and was productive of no more than occupational 
and social impairment with reduced reliability and 
productivity.

2.  During the period from October 31, 1995, the veteran's 
PTSD has been productive of no more than severe impairment of 
social and industrial adaptability; and was productive of no 
more than occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood.  

3.  The evidence of record demonstrates that as of October 
31, 1995, the veteran met the criteria for a combined rating 
of 70 percent for his service-connected disabilities, and 
since that date, the veteran was and continues to be unable 
to secure or follow a substantially gainful occupation as a 
result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
50 percent for PTSD, for the period from February 17, 1995, 
to October 30, 1995, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2002); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (1996), as amended by 38 C.F.R. 
§ 4.130, Diagnostic Code (2002).

2.  The criteria for a 70 percent disability rating for PTSD, 
for the period from October 31, 1995, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7 
(2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996), as 
amended by 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

3.  The criteria for a schedular disability rating in excess 
of 70 percent for PTSD have not been.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7 (2002); 38 C.F.R. 
§§ 4.16(c), 4.132, Diagnostic Code 9411 (1996), as amended by 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

4.  The criteria for an effective date of October 31, 1995, 
for an award of a total disability rating based on individual 
unemployability due to a service-connected disability are 
met.  38 U.S.C.A. §§ 5110 (West 2002); 38 C.F.R. §§3.155, 
3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide the VA will assist the claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b) (2002).  

The record reflects that VA provided the veteran and his 
representative copies of the appealed rating decisions noted 
above, a February 1996 statement of the case, and a September 
2000 statement of the case, as well as supplemental 
statements of the case dated in December 1996, May 2000, and 
March 2003.  These documents, collectively, provide notice of 
the law and governing regulations, the evidence needed to 
support the claims (for an increased evaluation for the 
veteran's service-connected PTSD and an earlier effective 
date for the award of a TDIU), and the reasons for the 
determinations made regarding the veteran's claims.  By way 
of the December 2001 Board Remand, and the RO's January 2002 
letter, the veteran was notified that VA was undertaking 
additional development of his claims; he was informed of the 
information and evidence needed from him to substantiate his 
claims; and he was notified that VA would provide him 
assistance in obtaining this evidence.  Thus, it is apparent 
from the aforementioned documents that VA identified to the 
veteran the information and evidence necessary to support his 
claims, and then offered to assist him by assuming sole 
responsibility for obtaining such relevant evidence on his 
behalf.  Furthermore, the record discloses that the VA has 
also met its duty to assist the veteran in obtaining evidence 
necessary to substantiate his claims.  Most notably, copies 
of relevant VA inpatient and outpatient treatment records 
have been obtained and associated with his claims file and 
the veteran has been afforded a VA examination to assess the 
nature and severity of his psychiatric condition in January 
2003 in connection with his claim.  He has also been afforded 
personal hearings in connection with his claim in May 1996 
and September 2001.  There is no identified evidence that has 
not been accounted for and the veteran's representative has 
been given the opportunity to submit written argument.  
Therefore, under the circumstances, VA has satisfied both his 
duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Factual Background

A review of the evidence shows that the veteran served in 
Vietnam as a "gunner."  His awards and decorations include 
the Combat Infantryman's Badge.  

On a VA psychiatric examination in August 1991 the veteran 
stated that his psychiatric problems started soon after he 
was discharged from the Army where he served as an 
Infantryman in Vietnam.  He said that following his discharge 
he attended a trade school for three months but felt too 
anxious to be able to function and quit it.  He said 
thereafter he had several short-lived jobs and usually would 
quit because he was unable to get along with his supervisors.  
In 1968 he relocated to New York City and worked as an 
assemblyman telephone repair for a telephone company for five 
years.  He reported that his drinking became heavier and that 
he was frequently absent and late and consequently quit this 
job.  He said for the past 10 years he has been unemployed 
and receives a nonservice-connected VA pension because of 
severe arthritic problems.  On mental status examination the 
veteran's productions were relevant and coherent.  His mood 
was anxious and depressed.  Affect was appropriate.  The 
veteran stated that he was sensitive to loud noises and has a 
startle reaction and also experiences flashbacks.  He added 
that he finds it difficult to relate to people and feels 
comfortable when alone.  He noted that he has occasional 
outbursts of anger and is constantly arguing with his girl 
friend.  The veteran expressed pessimism about his future.  
His memory and concentration were noted to be impaired.  
There were no hallucinations, delusions, thought broadcasting 
or thought insertion.  The veteran denied suicidal ideations 
or any history of suicidal attempts.  There were no phobias, 
obsessions, compulsions or panic attacks.  Chronic PTSD, 
dysthymia and alcohol dependence were the diagnoses.  

Service connection for PTSD was granted by an RO rating 
decision dated in November 1991.  This disorder was rated 
30 percent disabling under Diagnostic Code 9411 of VA's 
schedule for rating disabilities (rating schedule), effective 
from July 1991.  

On a VA PTSD examination in September 1993 the veteran 
reported a history of multiple joint pain and weakness 
beginning in the 1960's.  He also reported that he last 
worked in 1984 as a custodian.  He stated that he has had 
joint pains that keep him from doing anything and that he 
cannot work or walk.  He also said that he began having bad 
dreams and had been told he had PTSD.  On mental status 
examination the veteran was noted to be well developed and 
well nourished and to talk and relate marginally.  It was 
observed that he was cheaply dressed and in need of a bath.  
He was well-oriented as to time, place and person with good 
recall for recent and remote events.  His affect was very 
shallow and his thinking was concrete.  There was no evidence 
of loosening of associations, illogical thinking, or 
rambling.  The veteran's mood showed no evidence of 
significant anxiety or depression although the veteran 
claimed both.  He denied auditory or visual hallucinations 
and seemed to be testing reality adequately.  The examiner 
estimated his IQ to be low/normal or slightly below normal 
and his judgment and insight to be only fair.  He noted that 
the possibility of malingering or manipulation symptoms of 
PTSD could not be excluded.  Post-traumatic stress disorder, 
only if you accept his symptoms as being fact and severe as 
well as alcohol abuse through the years was the Axis I 
diagnosis.  It was noted that the veteran also had a 
questionable diagnosis of rheumatoid arthritis on Axis III 
and that he was complaining of significant social and 
vocational impairment secondary to the Axis III diagnosis.

On VA hospitalization beginning in December 1993 the veteran 
gave a long history of PTSD dating back to service in 
Vietnam.  On mental status examination he appeared to be 
alert and to maintain positive eye contact.  His motor 
activity was within normal limits and his speech was 
spontaneous, logical and goal-oriented.  His emotional tone 
was appropriate to his thought content.  His mood was noted 
to be one of mixed anxiety and depression.  His thought 
content dealt with Vietnam issues and content.  He was 
oriented to time, place and person and past memory was 
grossly intact.  He denied any suicidal or homicidal 
ideations.  He reported Vietnam flashback experiences but 
there was no evidence of hallucinations.  The veteran was 
admitted to the inpatient PTSD rehabilitation unit to 
participate in the PTSD rehabilitation program.  During the 
course of his hospitalization he was noted to appear to be 
relating well to staff and other patients and he attended all 
scheduled therapy activities.  However, a urine drug screen 
taken during his hospitalization was positive for Cocaine and 
as a result he was discharged from this hospitalization.  At 
discharge the veteran was advised that he needed to attend 
outpatient treatment because of his continuing PTSD symptoms.  
No discharge medications were given.  

The veteran was subsequently hospitalized by VA beginning in 
March 1994.  At this time the veteran presented with a 
history of chronic and severe PTSD symptoms.  It was noted 
that the veteran's PTSD symptoms included severe anxiety 
secondary to loud and sudden noise consistent with 
hypervigilance in addition to hyperarousability.  It was also 
noted that the veteran reported severe Vietnam nightmares and 
severe Vietnam flashbacks as well as ongoing and severe 
Vietnam intrusive thoughts.  On mental status examination the 
veteran appeared alert but hyperarousable.  His speech was 
spontaneous but slow.  His thought process was logical and 
goal-oriented.  His mood was one of mixed anxiety and 
depression.  His emotional tone was appropriate to his 
thought content.  His thought content dealt with PTSD 
symptoms.  He denied any suicidal or homicidal ideas or 
plans.  There was definite evidence of Vietnam flashbacks.  
There was no evidence of hallucinations.  The veteran was 
well-oriented to time, place and person and his memory was 
intact.  On this hospitalization the veteran was admitted to 
the special inpatient PTSD rehabilitation unit to participate 
in Phase I and Phase II of the PTSD rehabilitation program.  
He attended all assigned individual and group therapy 
sessions in a consistent and conscientious basis.  During his 
therapy the veteran was able to deal effectively with his 
ongoing and severe PTSD symptoms.  At the time of discharge 
it was noted that he still continued to have PTSD symptoms 
but had gained insight on how to cope with these symptoms and 
how to proceed further with working therapeutically on his 
PTSD symptoms on an outpatient basis.  With respect to his 
work status it was noted at discharge that the veteran's 
ability to seek and maintain employment is severely affected 
by both his physical limitations from multiple degenerative 
joint disease and from ongoing and severe PTSD symptoms, 
which severely affect his ability to work and adapt socially.  
It was noted that his current primary PTSD symptoms, which 
limit his ability to work and adapt socially include severe 
anxiety, secondary to PTSD, hyperarousability, ongoing and 
severe Vietnam nightmares, continuing Vietnam flashbacks and 
Vietnam intrusive thoughts with decreased concentration.  At 
discharge chronic severe PTSD was the Axis I diagnosis and 
the veteran's Global Assessment of Functioning (GAF) was 
assessed as 45.  

The disability evaluation for the veteran's PTSD was 
increased from 30 percent to 50 percent disabling, effective 
from July 1994 on a schedular basis by an RO rating action 
dated in December 1994.  

VA hospitalized the veteran in February 1995 for an 
exacerbation of his chronic PTSD symptoms.  It was noted that 
since his prior discharge the veteran had experienced 
increased isolation, increased anger, and increased feelings 
of helplessness.  It was noted that he was especially upset 
by urges to seriously harm his brother-in-law while having an 
argument.  On mental status examination the veteran was noted 
to be alert and oriented with no evidence of thought 
disorder, delusions or hallucinations.  It was observed that 
he was of average intelligence with no memory defect for 
recent, immediate or remote memory.  He had intrusive 
thoughts of Vietnam.  His speech was appropriate and affect 
was anxious.  Mood was anxious and irritable.  He had no 
suicidal or homicidal ideations or intent.  While 
hospitalized the veteran was provided medications to include 
Restoril.  He was noted to participate actively in all phases 
of his treatment program and he was felt to be prepared for 
discharge with good reduction of symptoms in March 1995.  
PTSD was the Axis I diagnoses and the veteran's GAF was 
assessed as currently 45 and for the past year, 50.  

The veteran was thereafter hospitalized by VA beginning in 
October 1995.  On this hospitalization the veteran was 
admitted with a well-documented history of chronic and severe 
PTSD.  At the time of his admission he complained of 
continuing nightmares, severe anxiety, and sleep disturbance.  
He was also noted to have continuing chronic and severe PTSD 
symptoms, which included hyperarousability and ongoing and 
severe decreased concentration.  On mental status examination 
the veteran was noted to be alert and to maintain adequate 
eye contact with his examiner.  There was evidence of anxiety 
in his motor activity.  His speech was spontaneous and his 
thought process was logical.  His emotional tone was 
appropriate to his thought content.  His mood was one of 
mixed anxiety, anger, and depression.  His thought content 
dealt with the PTSD symptoms noted above.  His sensorium was 
noted to be clear with good orientation to time, place and 
person.  There was no evidence of hallucinations and no 
evidence of suicidal or homicidal ideas or plans.  During 
this hospitalization the veteran was admitted to the 
specialized inpatient PTSD program to participate in the PTSD 
restabilization program.  Despite considerable anxiety and 
ongoing PTSD symptoms the veteran was able to relate 
adequately to other patients and staff; however, it was noted 
this was only because of the highly structured and focused 
therapeutic nature of the unit.  He attended all assigned 
group and individual treatment contacts.  By the end of his 
hospitalization he still had definite evidence of chronic and 
severe PTSD symptoms.  He had gained some insight in how to 
cope with these ongoing symptoms.  Because of the chronic and 
severe nature of his PTSD symptoms it was noted that he would 
require continuing outpatient treatment on a regular basis 
and would most likely require future periods of inpatient 
treatment.  His prognosis at discharge was guarded and his 
discharge medications included Prozac.  With respect to his 
work status it was noted that the veteran has had chronic 
difficulty maintaining employment and was last able to work 
in 1982 a full 13 years prior to this hospital admission.  It 
was added that his ability to seek and maintain any 
employment, as well as his ability to adapt in usual normal 
social situation continues to be severely affected by his 
chronic and severe PTSD symptoms.  It was added that specific 
PTSD symptoms which limit his ability to work and adapt 
include continuing and severe anxiety directly caused by his 
PTSD, continued hyperarousability and vigilance, continuing 
and severe nightmares, continuing and severe flashbacks, and 
continuing and severe intrusive thoughts.  It was noted that 
Vietnam intrusive thoughts directly and very adversely 
affected his ability to concentrate causing particular 
disability in any situations requiring focused work tasks.  
Chronic, severe post-traumatic stress disorder was the Axis I 
diagnoses at discharge and the veteran's current GAF was 
assessed as 40 as well as 40 for the past year.  

A VA outpatient treatment record dated in December 1995 shows 
that the veteran presented to a VA mental health clinic 
reporting that he has been doing fairly well since his 
discharge from VA hospitalization in November 1995.  It was 
noted that he had been on no psychotropics and that his 
pharmacy profile reflected the same.  It was noted that his 
discharge note reflected that he was advised to take Prozac; 
however, he was not given the medication.  The veteran was 
noted on examination to be calm and cooperative to make fair 
eye contact and to be in no acute distress.  His speech was 
soft tone and fluent.  His mood was characterized as okay.  
His affect was appropriate and there were no suicidal or 
homicidal ideations and no psychotic features.  PTSD 
clinically stable was the diagnostic impression.  

In a statement, received by the RO in April of 1995 and 1996, 
the veteran indicated that he was rated 50 percent disabling, 
and that he was unemployable due to his service-connected 
disabilities.  The information of record reflects that no 
adjudicative action was taken by the RO as regards the 
veteran's claim of unemployability.

At a personal hearing in May 1996, the veteran stated that he 
had been periodically hospitalized by VA and had participated 
in different PTSD programs.  He testified that he lived with 
his mother for the last three years because she was the only 
person he could get along with.  He further said that he last 
worked in 1982 and quit because he could not stand the 
pressure of the job.  When asked to describe how he spends 
his days he said that he stays in his room most of the time 
and sleep until about 12 or 1 o'clock in the daytime.  He 
described his reoccurring dreams, which he said occur 
approximately 2 or 3 times a week.  He said he was not on any 
current medication for his PTSD and that none had been 
prescribed.  Lastly the veteran testified that he had trouble 
with anger and with socializing with "different people."  

On October 24, 1996, the veteran was hospitalized for a long 
history of chronic and severe PTSD symptoms.  At the time of 
this admission the veteran complained particularly about his 
Vietnam nightmares, his poor sleep, his anxiety secondary to 
his PTSD, and being irritable.  It was noted that his PTSD 
symptoms included continuing and severe hyperarousability, 
vigilance, continuing and severe flashbacks and ongoing and 
severe intrusive thoughts in addition to his major 
depression.  On mental status examination the veteran 
presented as a clean and appropriately dressed and groomed 
individual.  There was evidence of psychomotor retardation.  
The veteran's speech was slow and his thought process was 
logical and goal-oriented.  His emotional tone was flat.  His 
mood was noted to be depressed.  The veteran stated that 
everything felt empty and his examiner observed that his 
thought content dealt with the symptoms noted above.  The 
veteran said he felt useless and paranoid about other people, 
especially strangers.  He denied any suicidal or homicidal 
ideas or plans.  He was well-oriented to time, place and 
person.  His past memory was intact; although, compromised by 
ongoing Vietnam intrusive thoughts.  While hospitalized the 
veteran was admitted to a closed general psychiatric unit.  
He was subsequently transferred to the open PTSD unit.  
During this hospitalization the veteran received psychiatric 
medications adjusted to achieve maximum symptomatic relief.  
It was noted at the time of discharge he had definite 
clinical evidence of ongoing and severe PTSD symptoms and a 
secondary major depression.  It was also noted that because 
of the chronic and severe nature of the veteran's chronic and 
severe PTSD, it is likely he will require future periods of 
inpatient treatment during times of increased symptoms and/or 
times of increased stress.  The veteran's discharge 
medications included Paxil.  With respect to the veteran's 
work status it was noted that the veteran has been unable to 
do any regular work since 1982 and that his ability to seek 
and maintain any regular employment as well as his ability to 
function in any usual social situation continued to be 
severely affected by his chronic and severe PTSD symptoms.  
It was noted that his specific PTSD symptoms, which severely 
compromised both his work and social functioning attributable 
to his PTSD included continuing and severe anxiety, 
continuing and severe hyperarousability and hypervigilance, 
continuing and severe nightmares, continuing and severe 
flashbacks, continuing and severe Vietnam intrusive thoughts, 
markedly decreased mental concentration and memory and major 
depression which was noted to be directly secondary and 
caused by chronic and severe PTSD.  The veteran's physician 
stated that in summary the veteran is obviously very severely 
disabled for both work and social functioning and has been so 
for many years.  Chronic, severe PTSD and major depression 
directly secondary to and caused by chronic and severe PTSD 
were the Axis I diagnoses.  The veteran's current GAF was 
assessed as 40 and his past year GAF also as 40.  It was 
noted that prior to this admission the veteran's GAF was in 
the 30 to 40 range.  

In August 1997, the RO sent the veteran a formal application 
for increased compensation based on individual 
unemployability, which the RO received from the veteran in 
September 1997.  

VA outpatient treatment records show that the veteran 
attended PTSD group therapy in May and June 1999.

VA hospitalized the veteran in August 1998 for an acute 
crisis of his PTSD.  On mental status examination it was 
noted that the veteran was alert but made poor eye contact.  
His motor activity was significant for walking with a cane 
and being slow in his movement.  His mood was significant for 
a feeling of nervousness and depression.  The veteran's 
affect was flat.  His speech was not spontaneous and his 
thought processes were rambling but grossly logical.  His 
cognition was felt to be intact and he denied any attempt to 
hurt himself or anyone else.  The veteran was admitted for 
acute stabilization of his PTSD symptoms and received a 
number of consultations with occupational and kinesthetic 
therapies.  The veteran met with a treating physician who 
confirmed the presence of a relapse of his PTSD and it was 
noted that a review of his history also suggested the 
presence of a low grade depression, which was suspicious for 
dysthymic disorder.  During the course of this 
hospitalization the veteran's mother saw his treating 
physician and it was noted that she was concerned that his 
primary problems were physical rather than mental.  The 
physician noted that he attempted to address her concerns.  
The veteran requested a discharge in late August 1998 and 
although his physician suspected that he would benefit from 
additional time being involved in a crisis unit the veteran 
mentioned that he was feeling more comfortable and ready to 
return home.  At the time of discharge it was noted that he 
reported to be feeling significantly better and more able to 
cope with his return home.  His condition at discharge was 
noted to be subjectively less depressed.  It was also noted 
that he had not been employed for the last year and continues 
to suffer problems of intrusive thoughts and recollections of 
Vietnam.  It was also noted that the veteran was suffering 
from paralysis of the posterior tibial nerve and that the 
presence of these health problems and his history of not 
being employed in the last year suggested that he would 
remain unemployable.  

VA subsequently hospitalized the veteran in February 2000 
with feelings of depression and concerns about hurting 
himself.  The veteran stated that he had gotten very angry 
with his family about four days earlier and that this led to 
an altercation to which the police were contacted.  He said 
that since this altercation he has been out on the street and 
drinking alcohol.  He said he elected to come for help before 
he injured someone or himself.  On mental status examination 
the veteran's general appearance revealed a somewhat unkempt 
individual who made poor eye contact.  His motor activity was 
unremarkable.  His mood was depressed and affect was blunted.  
His speech was clear and coherent.  Thought process was 
fairly clear and thought content was goal-directed.  
Cognition showed full orientation, intact memory, fair 
insight and poor judgment.  There was some suicidal or 
homicidal ideation but the admitting psychiatrist stated that 
the veteran contracted against self-harm while hospitalized.  
During the course of this hospitalization the veteran was 
further evaluated and treated for PTSD.  His treating 
physician noted that he had reviewed the veteran's medical 
records and formulated the events that led to his admission.  
He reported that the veteran had been requested to leave his 
home by the sheriff's department as his anger led his mother 
to become very fearful and request police assistance.  It was 
noted that since his admission the veteran had improved and 
was no longer angry and that at no point was he homicidal, 
assaultive or suicidal.  At discharge it was determined that 
the veteran would go through a transition program and while 
in that program would live at the "Hoptel."  With respect to 
the veteran's employability it was noted that the veteran 
continued to have marked difficulties in social situations, 
including marked irritability and anger.  The physician 
stated that it was his impression with reasonable certainty 
that the veteran will remain unemployed.  

The disability for the veteran's PTSD was increased from 
50 percent to 70 percent disabling effective from December 1, 
1996, by an RO rating action dated in May 2000.  This rating 
action also granted the veteran entitlement to individual 
unemployability effective from October 24, 1996.  

At a hearing before the undersigned member of the Board in 
September 2001 the veteran described the symptoms related to 
his PTSD and their frequency.  The veteran described his 
unemployability and stated that he has been unable to work 
since the 1980's.  The veteran also testified to his belief 
that his grant of a TDIU should be effective from a date in 
1992 when he filed a claim for an increased rating for his 
PTSD.  

On a VA examination in January 2003 it was noted that the 
veteran had been on disability since 1984 and has not worked 
since that date.  It was also noted that the veteran stopped 
working in 1984 because of what he describes as "pain in my 
joints and arthritis."  It was noted that the veteran's last 
job was as a custodian for the city of New York in 1984.  On 
this examination the veteran stated that he has been 
experiencing sleep disturbances and depression ever since he 
returned from Vietnam and presently experiences nightmares 
maybe 1 or 2 times a week.  He also reported difficulty 
initiating and maintaining sleep.  It was noted that upon 
questioning the veteran reported to most of symptoms of 
depression which included:  Depressed mood off and on, 
anhedonia, passive suicidal thoughts, poor energy, poor 
appetite, crying spells and feelings of hopelessness and 
helplessness.  The veteran also reported symptoms of anxiety 
every time he thinks about Vietnam.  He reported experiencing 
physiological and psychological distress at the exposure and 
event that reminded him of Vietnam.  He also reported to 
anger outbursts and irritable mood.  The veteran also 
reported experiencing recurrent and distressing dreams about 
Vietnam and feelings of detachment from others as well as 
signs of a foreshortened future and restrictive range of 
affect.  It was also noted that the veteran reported 
persistent symptoms of increased arousal to include 
hypervigilance and exaggerated startle response.  The veteran 
said that his symptoms have become gradually worse and it was 
noted for the past six months that the veteran has been on 
kidney dialysis because of renal failure.  It was also noted 
that this condition had worsened his depression and PTSD 
symptoms and due to his rheumatoid arthritis he was unable to 
ambulate and go anywhere.  It was noted that the veteran 
lived with his mother and had few friends and does not go 
out.  He reportedly stays home most of the time, watches TV 
and has no girl friend.  It was noted that his mother 
reported that the veteran usually isolates himself.  On 
further questioning the veteran denied any symptoms of mania, 
hypomania, or psychosis.  The veteran's significant medical 
history included chronic rheumatoid arthritis, hypertension 
and kidney failure requiring dialysis three times a week.  On 
mental status examination the veteran was noted to be 
casually dressed and to be alert and oriented.  He was 
wearing eye glasses and walked with crutches.  It was obvious 
that he was in pain and had difficulty ambulating.  His 
speech was well-articulated and logical.  There was no 
evidence of any abnormal movements.  He maintained poor eye 
contact and his personal hygiene was characterized as less 
than adequate.  He was alert and oriented to time, place and 
person.  His cognition was felt clinically to be average.  
His dominant mood during his examination was depressed and 
his affect was sad and constricted.  He denied suicidal or 
homicidal thoughts and his thought processes were logical and 
goal-directed.  He did not appear psychotic and there was no 
evidence of delusional thoughts.  He denied auditory or 
visual hallucinations.  His insight, judgment and impulse 
control were felt to be fair.  There was no evidence of 
obsessive or ritualistic behavior.  It was noted that the 
veteran was currently unemployed and on disability since 
1984.  Chronic PTSD and recurrent moderate to severe major 
depressive disorders were the Axis I diagnoses.  The 
veteran's Global Assessment of Functioning was assessed as 50 
to 55.  The examiner explained that the veteran's symptoms 
were believed to be moderate in nature.  He noted that the 
veteran had few friends and that he personally believed that 
the veteran's chronic medical conditions of degenerative 
joint disease and chronic renal failure requiring dialysis 
had made his PTSD and symptoms of depression worse over the 
past six months.  

Analysis

I.  Increased Disability Rating for PTSD

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. §§ 4.2, 4.1, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 2 Vet. App. 55, 58 
(1994).  When there is a question of which of two evaluations 
will be assigned, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran is seeking an increased disability rating in 
excess of 50 percent for PTSD, for the period from February 
17, 1995, to October 23, 1996, and in excess of 70 percent 
for the period from December 1, 1996.  The Board observes 
that, during the pendency of this appeal, VA issued revised 
regulations, which became effective November 7, 1996, 
amending a portion of the rating schedule dealing with mental 
disorders.  The United States Court of Appeals for Veterans 
Claims (Court) has held that where the law or regulation 
changes after the claim has been filed, but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies unless Congress 
provided otherwise or permitted the VA Secretary to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  The Board notes further, 
however, that where compensation is awarded or increased 
pursuant to a liberalizing rule approved by the Secretary of 
VA or his direction, the effective date on that increase 
shall not be earlier than the effective date of such law or 
regulations.  38 U.S.C.A. § 5110(g) (West 2002); DeSousa v, 
Gober, 10 Vet. App. 461, 467 (1997).  Therefore, any increase 
in the disability rating made pursuant to the amended 
criteria of Diagnostic Code 9411, will be effective as of 
November 7, 1996.  See VAOPGPREC 3-2000 (April 10, 2000).

Under the criteria applicable prior to November 7, 1996, a 
100 percent evaluation for PTSD was warranted for the 
existence of one of the following conditions:  The attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
there were total incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities resulting in profound retreat from mature 
behavior; or the veteran was demonstrably unable to obtain or 
retain employment.  Hence, the rating criteria set forth 
three independent bases for granting 100 percent evaluation, 
pursuant to Diagnostic Code 9411.  See Johnson v. Brown, 
7 Vet. App. 95.  

Also under the old criteria a 70 percent evaluation for PTSD 
was warranted where the ability to establish or maintain 
effective or favorable relationships with people was severely 
impaired and the psychoneurotic symptoms were of such 
severity and persistence that there was a severe impairment 
in the ability to obtain or retain employment.  A 50 percent 
evaluation for PTSD was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and by reason of the 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  38 C.F.R. Part 4, 
Diagnostic Code 9411.

Under the new rating schedule, effective November 7, 1996, a 
100 percent evaluation for PTSD is warranted for total 
occupational and social impairment.  A total occupational and 
social impairment includes symptoms such as the following:  
Gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation or own name.  

Also, under the new criteria, a 70 percent rating is 
available for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  Suicidal ideations; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to 
establish and maintain effective relationships.  

A 50 percent rating is available for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of mood and motivation; difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).  

In view the evidence as described above, the Board finds that 
for the period February 17, 1995, to October 30, 1995, and 
for the period beginning October 31, 1995, the symptomatology 
associated with the veteran's PTSD more nearly approximate 
the criteria for a 50 percent rating, and for a 70 percent 
rating respectively, under both the old and new rating 
criteria of Diagnostic Code 9411.  Essentially, the Board 
finds that the veteran meets the scheduler criteria for a 70 
percent rating for PTSD, at least for the period from October 
31, 1995, which is approximately one year earlier than that 
currently established by the RO.  However, the evidence of 
record does not establish that the criteria for a disability 
rating in excess of 70 percent for this disorder, thereafter, 
is shown.

In evaluating the medical evidence submitted since February 
1995, and prior to December 1996, the Board notes that on VA 
hospitalization beginning in February 1995 the veteran was 
assigned a current GAF of 45 and a GAF for the past year of 
50.  The GAF is a scale reflecting the psychological, social 
and occupational function on a hypothetical continuum of 
mental illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
According to the American Psychiatric Association Diagnostic 
and Statistical Manual of Mental Disorders, 4th edition, 
(DSM-IV), a GAF score of 41 to 50 reflects serious symptoms 
or any serious impairment in social, occupational, or school 
functioning.  The Board finds no reason to disagree with this 
assessment as it is in accordance with the evidence in 
entirety for the period in question.  During this period, 
there is no evidence of suicidal ideation, obsessional 
rituals interfering with routine activities, speech 
intermittently illogical, obscure or irrelevant, spatial 
disorientation or neglect of personal hygiene.  Although some 
depression was noted during this period the evidence does not 
show near continuous panic or depression affecting the 
veteran's ability to function independently, appropriately 
and effectively.  

In regard to difficulty in the veteran's ability to establish 
or maintain effective or favorable relationships with people, 
the Board notes that the veteran's hospitalization beginning 
in February 1995 was precipitated by the veteran's feelings 
of increased isolation, anger and helplessness as well as 
violent urges against a member of his family.  However, 
despite the difficulties noted, psychoneurotic symptoms 
displayed during this period of hospitalization were not of 
such severity and persistence that the veteran was severely 
impaired in the ability to obtain or retain employment.  
Here, the Board finds significant that at hospital discharge, 
in March 1995, the veteran was an active participant in all 
phases of his treatment program and was noted to have what 
was characterized as a "good" reduction in his symptoms at 
hospital discharge.  Further, he required no continuing 
medication for symptoms associated with his service-connected 
psychiatric disorder.

As opposed to the GAF score of 45 noted on his VA 
hospitalization beginning in February 1995, when the veteran 
was hospitalized later that year, beginning in October 1995, 
the veteran's GAF was assessed as 40.  On this 
hospitalization, there was evidence of anxiety in his motor 
activity and his thought content was focused on his PTSD 
symptoms.  In addition to the anxiety and irritability noted 
during his prior hospitalization, the veteran also manifested 
a depressed mood.  During the course of his hospitalization, 
the veteran participated in his treatment with staff and 
other patients but this participation was achieved only as a 
result of the nature of the inpatient program and at 
discharge his PTSD was not noted to have significantly 
improved.  Furthermore his medications included Prozac.  With 
respect to his industrial and social impairment, a VA 
physician expressed his opinion that the veteran's ability to 
seek and maintain employment as well as his ability to adapt 
in normal social situations was severely affected by his PTSD 
symptoms, which were noted to be clinically stable.  

According to DSM-IV, a GAF score of 40 reflects major 
impairment in areas such as work and family relations.  His 
PTSD was assessed as chronic and severe on his VA 
hospitalization in late 1995 and noted to result in limiting 
his ability to work and adapt in normal social situations.  
The Board finds no basis for not accepting this assessment of 
the severity of his PTSD.  Therefore, the Board determines 
that an increased disability rating of 70 percent for the 
veteran's PTSD is warranted, at least for the period from 
October 31, 1995, but no earlier, under the rating criteria 
in effect prior to November 7, 1996, and thereafter.

The Board has considered whether a disability rating in 
excess of 70 percent, is warranted for this disorder at any 
time subsequent to October 31, 1995, and finds that the 
evidence does not show that the veteran meets the criteria 
for a 100 percent schedular rating under either the old or 
new criteria of Diagnostic Code 9411.  In this context, the 
most recent clinical evidence comprised of the veteran's VA 
hospitalization summary reports in October 1996, August 1998 
and February 2000, as well as reports of VA examinations in 
March 1997, and January 2003 failed to show symptoms that 
typify a 100 percent disability under both the old and new 
rating criteria at Diagnostic Code 9411.  For instance, there 
is no objective evidence of gross impairment in thought 
process or communication, persistent delusions or 
hallucinations, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.

When viewed as a whole the symptoms of the veteran's PTSD 
produce no more than severe social and industrial impairment.  
Here, the Board finds significant that, while the veteran has 
been unemployed for a number of years, the primary cause of 
his initial unemployment was, as indicated on VA examination 
in January 2003, problems associated with his nonservice-
connected arthritic condition.  This disorder, as well as 
problems related to chronic renal failure, has resulted in 
psychiatric symptoms of depression diagnosed as major 
depressive disorder, independent of his PTSD.  In any event, 
on this examination report, the veteran's GAF score was 55, 
and the examiner characterized his psychiatric symptoms as 
only moderate.  Accordingly, the Board finds that 
manifestations of the veteran's service-connected PTSD, while 
significant are currently not productive of more than severe 
social and industrial impairment.  The signs and 
manifestations of the veteran's PTSD do not produce total 
occupational and social impairment; nor are the symptoms, 
alone, totally incapacitating.  Thus, neither the old nor the 
new criteria for a 100 percent schedular have been satisfied.  
Nor is a 100 percent schedular rating pursuant to the 
provisions or 38 C.F.R. § 4.16(c), which were in effect prior 
to November 7, 1996, appropriate in this case, because PTSD 
is not the veteran's only compensable service-connected 
disability.

II.  Earlier Effective Date

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application therefore."  38 
U.S.C.A. § 5110(a).  This statutory provision is implemented 
by regulation which provides that the effective date for an 
award of increased compensation will be the date of receipt 
of claim or the date entitlement arose, which ever is later.  
38 C.F.R. § 3.400(o)(1).  An exception to that rule applies, 
however, under circumstances where evidence demonstrates that 
a factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that regard, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date, otherwise the date 
of receipt of the claim."  38 U.S.C.A. § 5110(b)(2).  See 38 
C.F.R. § 3.400(o)(2).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2002).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. §§ 3.1(p); 3.155.  The regulation which 
governs informal claims, 38 C.F.R. § 3.155, provides as 
follows: (a) Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by [VA], from a claimant . . . may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  Id.

Pertinent regulations also provide that a total disability 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a service-connected disability, 
provided that the person has one service-connected disability 
ratable at 60 percent or more; or as a result of two or more 
service-connected disabilities, provided that the person has 
at least one disability ratable at 40 percent or more and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  The 
existence or degree of non-service connected disabilities 
will be disregarded where the above-stated percentages are 
met and in the judgment of the rating agency such service-
connected disabilities render the veteran unemployable.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2001).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflects 
some factor which takes the veteran's case outside the norm 
of other such veterans.  See 38 C.F.R. §§ 4.1, 4.15.  The 
sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and keep employment.  Therefore, the question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he or she can 
find employment.  See Van Hoose v. Brown, supra.

In this case, the record discloses that in a May 2000 rating 
decision, the RO awarded the veteran a TDIU rating pursuant 
to 38 C.F.R. § 4.16(a), and assigned an effective date of 
October 24, 1996.  The RO noted that the veteran met the 
percentage requirements for a TDIU rating and determined that 
the veteran was unable to secure or follow a substantially 
gainfully occupation since his period of hospitalization in 
October 1996.

The Board notes that, as reflected in the analysis above, the 
disability rating for the veteran's PTSD as been increased to 
70 percent for the period from October 31, 1995.  However, 
consistent with that analysis, the Board observes that prior 
to October 31, 1995, the schedular criteria necessary to a 
TDIU rating are not met.  The combined rating for the 
veteran's service-connected disabilities is not higher than 
50 percent.  See 38 C.F.R. § 4.25 (2002).  Moreover, the 
record evidence does not show that the veteran was 
unemployable due to solely to his service-connected 
disabilities prior to that date.  In this regard, when the 
veteran was hospitalized beginning in October 31, 1995, his 
treating VA physician, while noting that the veteran was last 
able to work in 1982, did not relate his employment 
impairment to PTSD.  It was indicated only that the disorder 
at that time limited his ability to work, by adversely 
affecting his ability to concentrate in situations requiring 
focused work tasks.  Preclusion of unemployment attributable 
to PTSD was not indicated on this hospitalization, or on VA 
outpatient treatment records compiled thereafter and prior to 
the veteran's VA hospitalization beginning October 24, 1996.  
However, the summary report of the October 24, 1996, 
hospitalization reveals that the veteran's PTSD severely 
comprised his ability to work.  The veteran's VA physician 
identified PTSD symptoms exhibited by the veteran, which 
attributed to his inability to seek and maintain regular 
employment and reported that the veteran was severely 
disabled for work as a result of his service-connected PTSD.  
In view of the foregoing, and the resolution of all 
reasonable doubt in favor the veteran, the Board determines 
that as of October 31, 1995, the veteran met the schedular 
criteria for a TDIU rating, and as of that date, he was and 
continues to be unemployable due to his service-connected 
disability.





ORDER

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder, for the period from 
February 17, 1995, to October 30, 1995, is denied

Entitlement to a 70 percent disability rating for post-
traumatic stress disorder, for the period from October 31, 
1995, is granted, subject to the provisions governing the 
award of monetary benefits.

Entitlement to a disability rating in excess of 70 percent 
for post-traumatic stress disorder is denied.

Entitlement to an effective date of October 31, 1995, for an 
award of a total disability rating based on individual 
unemployability due to a service-connected disability is 
granted, subject to the provisions governing the award of 
monetary benefits.



                       
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

